Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 April 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Paris April the 12th 1782
                        
                        However Sensible I am that our Cause May Be Better Served By My Presence Here, than it Could Possibly Be at
                            this Period By My Returning to America, I Cannot Refrain from A Painfull Sentiment at the Sight of Many french officers
                            Who Are Going to Join their Colours in America—I Shall, thank God, follow them Before Any thing Passes that May Have Any
                            Danger or Any Importance—But I am So far from the Army, So far from Head Quarters, So far from American Intelligences,
                            that However Happy I am Rendered Here, I Cannot Help ten times A day Wishing Myself on the other Side of the Atlantic.
                        This letter, My Dear General, Is Intrusted to Count de Segur, the Eldest Son of the Marquis de Segur Minister
                            of State and of the War Departement Which in France Has a Great Importance—Count de Segur Was Soon Going to Have a
                            Regiment, But He Prefers Serving in America, and Under Your orders—He is one of the Most Amiable, Sensible, and Good
                            Natured Men I Ever Saw—He is My Very Intimate friend—I Recommend Him to You, My dear General, and through You to Every
                            Body in America Particularly in the Army.
                        A few Recruits are Going out With this Convoy, and Will Be Protected By a frigat—They are Destined to fill up
                            the Regiments, and prove Nothing either for or Against Any Operation in the Campaign—mr Franklin Has not Been able to
                            Procure Vessels to take in Some Stores He Has Got at Brest—I Have Requested Marquis de Castries to let us Have what He
                            Could Spare—it Will for this time Amount to Nothing or Very little—But He promised me We Should Have thousand tons in the
                            Next Convoy—and Upon the whole I like it Better, as the Convoy will Sail under a Better protection and two Months Before
                            July.
                        Inclosed I Send you, My dear General, the Copy of a letter lately written By a french Cutter—I Have little to
                            Add on one Article, But that My Expectations are Encreasing about Chs Town—But Spain will Insist upon West Indies—We
                            Expect Intelligences About what they Mean at last to do in Every Quarter With Spanish Ships—Upon which I will Conclude
                            With King of France and French Ministers—I do not forget Fh Money—The Moment I
                            know Better one of the Fh Ships will let you Have a full Account.
                        The New Ministry Have not as Yet Done Any thing of Importance—as Holland Was about Aknowledging Independance,
                            England Has Endeavoured to take a Way their Attention from it and Has proposed peace to them Under the Mediation of
                            Russia—Nothing as Yet is finally Settled—I Hope we May then get the Better of British Cabals; I Have Requested Mr
                            Lewingston to Communicate a few Words I Have writen in Cyphers upon Political Subjects. Admiral Barrington With twelve
                            Ships of the Line is to go out and His Destination Has Been kept Very Secret—Some People Imagine He is Going to take a Way
                            the troops from Newyork and Charlestown, Which it is Not much in their Power to Reinforce—it is Said Lord North Was Rather
                            Glad of an opportunity to leave the Helm at So Critical a period, and would not Have His Name Affixed to a disadvantageous
                            peace.
                        Mr Laurens is in England upon His Parole—I intend writing this day to Him By a private Opportunity, and Will
                            Advise Him, if Possible, to Get a permission to Go out of Great Britain—I wish He Was in France where, if exchanged, He
                            Might Confer with the other Commissioners upon the Affair of Peace.
                        I Beg, My Dear General, You Will present My Best Respects to Mrs Washington—Mde de Lafayette, Your Son
                            George, and My daughter join in the Most affectionate Compliments to you and to Her—Remember me, My dear general, Most
                            tenderly to the family, and the Gentlmen of the Army—Most Respectfully I Have the Honor to Be Your Excellency’s Most
                            obedient Servant and affectionate friend
                        
                            Lafayette
                        
                    